     Case 4:21-cv-00232-WTM-CLR Document 9 Filed 09/09/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


TODD MCELROY,

      Plaintiff,

V,                                           CASE NO. CV421-232


EEOC, Director,

      Defendant.




                               ORDER


     Before the Court is the Magistrate Judge's August 20, 2021,

Report and Recommendation (Doc. 7), to which Plaintiff has filed

an objection (Doc. 8). After a careful de novo review of the

record, the report and recommendation is ADOPTED as the Court's

opinion in this case.

     Although unclear from the face of his Complaint, Plaintiff's

claim appears to relate to a 2016 denial by the Equal Employment

Opportunity Commission     (EEOC) of an     employment discrimination

claim. (Doc. 1.) Plaintiff previously brought identical claims

against the EEOC, this judicial district, and two federal judges,

including the undersigned, which this Court dismissed as untimely

and precluded by the immunity of the defendants. See McElroy v.

United States Dist. Ct. for the S. Dist. of Ga., CV421-196, Doc.

5 (S.D. Ga. July 12, 2021), report and recommendation adopted.

Doc. 9 (S.D. Ga. Aug. 5, 2021). The instant case retains the
      Case 4:21-cv-00232-WTM-CLR Document 9 Filed 09/09/21 Page 2 of 2



deficiencies of its predecessor, which was resolved on its merits.

As a result, the Magistrate Judge recommended that Plaintiff's

complaint be dismissed as barred by res judicata. (Doc. 7.)

      Plaintiff's objection does not address res judicata or the

immunity of defendant, both of which provide independent grounds

for   dismissal.   (See   Doc.    8.)   Instead,   Plaintiff   appears   to

challenge the Court's prior determination that his claims are

untimely. (Id.) Even if his objections were meritorious - which

they do not appear to be — they would not cure the other fatal

flaws identified by the Magistrate Judge. Therefore, the Court

ADOPTS the report and recommendation as its opinion in this case.

(Doc. 7.) Plaintiff's Complaint is DISMISSED. The Clerk of Court

is DIRECTED to CLOSE this case.


      SO ORDERED this            day of September 2021.




                                   WILLIAM T. MOORE, "^JR.
                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN   DISTRICT OF GEORGIA
